DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 5-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,101,074. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent 11,101,074 discloses the limitations in the Instant Application. 
	In re claim 5, U.S. Patent No. 11,101,074 discloses a ceramic electronic component comprising:
	a body including dielectric layers and a plurality of internal electrodes disposed to face each other with the 20dielectric layers interposed therebetween, the body having first and second surfaces disposed to oppose each other, third and fourth surfaces connected to the first and second surfaces and disposed to oppose each other, and fifth and sixth surfaces connected to the first to fourth surfaces and disposed to oppose 25each other; and
	an external electrode including a connection portion disposed on at least one selected from the group of the third Page 24and fourth surfaces and a band portion extending from the connection portion to portions of the first and second surfaces, wherein the external electrode includes an electrode layer connected to the internal electrode, a conductive resin layer 5disposed on the electrode layer, a nickel (Ni) plating layer disposed on the conductive resin layer, and a tin (Sn) plating layer disposed on the Ni plating layer, and
1 < t5/ (t3+t4)*100 < 17.5, where t3 is an electrode layer thickness of the band portion, t4 is a conductive resin layer 10thickness of the band portion, and t5 is a nickel (Ni) plating layer thickness of the band portion, and t3+t4 is less than or equal to 100 micrometers (Claim 1).
In re claim 6, U.S. Patent No. 11,101,074 discloses the ceramic electronic component of claim 5, as explained above. U.S. Patent No. 11,101,074 further discloses wherein 15a thickness of the tin (Sn) plating layer is within a range from 0.5 micrometer to 12 micrometers (Claim 2).
In re claim 7, U.S. Patent No. 11,101,074 discloses the ceramic electronic component of claim 5, as explained above. U.S. Patent No. 11,101,074 further discloses wherein each of the internal electrodes has a thickness less than 1 20micrometer, and each of the dielectric layers has a thickness less than 2.8 micrometers (Claim 3).
In re claim 8, U.S. Patent No. 11,101,074 discloses the ceramic electronic component of claim 5, as explained above. U.S. Patent No. 11,101,074 further discloses wherein td > 2*te, where te is a thickness of each of the internal 25electrodes and td is a thickness of each of the dielectric layers (Claim 4).
In re claim 9, U.S. Patent No. 11,101,074 discloses the ceramic electronic component of claim 5, as explained above. U.S. Patent No. 11,101,074 further discloses wherein the electrode layer includes a glass and at least one conductive metal selected from the group consisting of copper (Cu) , silver (Ag), nickel (Ni), and alloys thereof (Claim 5).
In re claim 10, U.S. Patent No. 11,101,074 discloses the ceramic electronic component of claim 5, as explained above. U.S. Patent No. 11,101,074 further discloses wherein the conductive resin layer includes a base resin and at least one conductive metal selected from the group consisting of copper (Cu), silver (Ag), nickel (Ni), and alloys thereof (Claim 6).
In re claim 11, U.S. Patent No. 11,101,074 discloses a ceramic electronic component comprising:
a body including dielectric layers and a plurality of internal electrodes disposed to face each other with the dielectric layers interposed therebetween, the body having 15first and second surfaces disposed to oppose each other, third and fourth surfaces connected to the first and second surfaces and disposed to oppose each other, and fifth and sixth surfaces connected to the first to fourth surfaces and disposed to oppose each other; and
an external electrode including a connection portion disposed on at least one selected from the group of the third and fourth surfaces and a band portion extending from the connection portion to portions of the first and second surfaces, wherein the external electrode includes an electrode layer 25connected to the internal electrode, a conductive resin layer disposed on the electrode layer, a nickel (Ni) plating layer disposed on the conductive resin layer, and a tin (Sn) plating layer disposed on the Ni plating layer, and
0.3 < t5/(t3+t4)*100 < 4.38, where t3 is an electrode layer thickness of the band portion, t4 is a conductive resin layer thickness of the band portion, and t5 is a nickel (Ni) plating layer thickness of the band portion, and t3+t4 is 5greater than 100 micrometers (Claim 8).
In re claim 12, U.S. Patent No. 11,101,074 discloses the ceramic electronic component of claim 11, as explained above. U.S. Patent No. 11,101,074 further discloses wherein a thickness of the tin (Sn) plating layer is within a range from 0.5 micrometer to 12 micrometers (Claim 9).
In re claim 13, U.S. Patent No. 11,101,074 discloses the ceramic electronic component of claim 11, as explained above. U.S. Patent No. 11,101,074 further discloses wherein each of the internal electrodes has a thickness less than 1 micrometer, and each of the dielectric layers has a thickness less than 2.8 micrometers (Claim 10).
In re claim 14, U.S. Patent No. 11,101,074 discloses the ceramic electronic component of claim 11, as explained above. U.S. Patent No. 11,101,074 further discloses wherein td > 2*te, where te is a thickness of each of the internal electrodes and td is a thickness of each of the dielectric layers (Claim 11).
In re claim 15, U.S. Patent No. 11,101,074 discloses the ceramic electronic component of claim 11, as explained above. U.S. Patent No. 11,101,074 further discloses wherein the electrode layer includes a glass and at least one conductive metal selected from the group consisting of copper (Cu), silver (Ag), nickel (Ni), and alloys thereof (Claim 12).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5, 6, 9, 10, 11, 12, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada (US Publication 2018/0151296).
In re claim 5, Yamada discloses a ceramic electronic component (10 – Figure 2, ¶37) comprising:  
Page 26a body (12 – Figure 2, ¶37) including dielectric layers (14 – Figure 2, ¶37) and a plurality of internal electrodes (16 – Figure 2, ¶37) disposed to face each other with the dielectric layers interposed therebetween (Figure 2), the body having first and second surfaces (12a, 12b – Figure 2, ¶37) disposed to oppose each other (Figure 2), third 5and fourth surfaces (12e, 12f – Figure 2, ¶37) connected to the first and second surfaces and disposed to oppose each other (Figure 2), and fifth and sixth surfaces (12c, 12d – Figure 3, ¶37) connected to the first to fourth surfaces and disposed to oppose each other (Figure 2, Figure 3); and 
an external electrode (22a – Figure 2, ¶50) including a connection portion (portion of 22a on surface 12e – Figure 2) 10disposed on at least one selected from the group of the third (12e – Figure 2) and fourth surfaces and a band portion (portion of 22a on 12a and 12b surfaces – Figure 2) extending from the connection portion to portions of the first and second surfaces (12a, 12b – Figure 2), 
wherein the external electrode includes an electrode layer (24a – Figure 2, ¶55) connected to the internal electrode (16 – Figure 2), a conductive resin 15layer (24b – Figure 2, ¶55, ¶67) disposed on the electrode layer, a nickel (Ni) plating layer (26a – Figure 2, ¶72, ¶74) disposed on the conductive resin layer (25a – Figure 2), and a tin (Sn) plating layer disposed on the Ni plating layer (¶74), and 
1 ≤t5/(t3+t4)*100 < 17.5, where t3 is an electrode layer thickness of the band portion, t4 is a conductive resin layer 20thickness of the band portion, and t5 is a nickel (Ni) plating layer thickness of the band portion, and t3+t4 is less than or equal to 100 micrometers. (¶97: Total thickness of the electrode layer band portion is 20 µm, thickness of the conductive resin layer is 80 µm, thickness of the Ni plating layer is 4 µm, providing for a value of 4).
In re claim 6, Yamada discloses the ceramic electronic component of claim 5, as explained above. Yamada further discloses wherein a thickness of the tin (Sn) plating layer is within a range from 0.5 micrometer to 12 micrometers (¶97).
In re claim 9, Yamada discloses the ceramic electronic component of claim 5, as explained above. Yamada wherein the electrode layer (24a – Figure 2) includes a glass and at least one conductive metal selected from the group consisting of copper (Cu), silver (Ag), nickel (Ni), and alloys thereof (¶57-58).
In re claim 10, Yamada discloses the ceramic electronic component of claim 5, as explained above. Yamada wherein the conductive resin layer (24a – Figure 2) includes a base resin and at least 20one conductive metal selected from the group consisting of copper (Cu), silver (Ag), nickel (Ni), and alloys thereof (¶69-70).
In re claim 11, Yamada discloses a ceramic electronic component (10 – Figure 2, ¶37) comprising:  
Page 26a body (12 – Figure 2, ¶37) including dielectric layers (14 – Figure 2, ¶37) and a plurality of internal electrodes (16 – Figure 2, ¶37) disposed to face each other with the dielectric layers interposed therebetween (Figure 2), the body having first and second surfaces (12a, 12b – Figure 2, ¶37) disposed to oppose each other (Figure 2), third 5and fourth surfaces (12e, 12f – Figure 2, ¶37) connected to the first and second surfaces and disposed to oppose each other (Figure 2), and fifth and sixth surfaces (12c, 12d – Figure 3, ¶37) connected to the first to fourth surfaces and disposed to oppose each other (Figure 2, Figure 3); and 
an external electrode (22a – Figure 2, ¶50) including a connection portion (portion of 22a on surface 12e – Figure 2) 10disposed on at least one selected from the group of the third (12e – Figure 2) and fourth surfaces and a band portion (portion of 22a on 12a and 12b surfaces – Figure 2) extending from the connection portion to portions of the first and second surfaces (12a, 12b – Figure 2), 
wherein the external electrode includes an electrode layer (24a – Figure 2, ¶55) connected to the internal electrode (16 – Figure 2), a conductive resin 15layer (24b – Figure 2, ¶55, ¶67) disposed on the electrode layer, a nickel (Ni) plating layer (26a – Figure 2, ¶72, ¶74) disposed on the conductive resin layer (25a – Figure 2), and a tin (Sn) plating layer disposed on the Ni plating layer (¶74), and 
0.3 ≤ t5/(t3+t4)*100 < 4.38, where t3 is an electrode layer thickness of the band portion, t4 is a conductive resin layer thickness of the band portion, and t5 is a nickel (Ni) plating layer thickness of the band portion, and t3+t4 is greater than 20100 micrometers. (¶59, ¶97: Total thickness of the electrode layer band portion is from 5 to 150 µm [¶59], thickness of the conductive resin layer is 80 µm [¶97], thickness of the Ni plating layer is 4 µm [¶97]. Any thickness of the electrode layer that falls between 21 and 150 µm satisfies the claimed inequality, and thus, there is sufficient specificity of the overlapping ranges.).
In re claim 12, Yamada discloses the ceramic electronic component of claim 11, as explained above. Yamada further discloses wherein a thickness of the tin (Sn) plating layer is within a range from 0.5 micrometer to 12 micrometers (¶97).
In re claim 15, Yamada discloses the ceramic electronic component of claim 11, as explained above. Yamada wherein the electrode layer (24a – Figure 2) includes a glass and at least one conductive metal selected from the group consisting of copper (Cu), silver (Ag), nickel (Ni), and alloys thereof (¶57-58).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (US Publication 2018/0151296) in view of Sawada et al. (US Publication 2008/0128860) and in further view of Mizuno et al. (US Publication 2016/0284471).
In re claim 1, Yamada discloses a ceramic electronic component (10 – Figure 2, ¶37) comprising:  
Page 26a body (12 – Figure 2, ¶37) including dielectric layers (14 – Figure 2, ¶37) and a plurality of internal electrodes (16 – Figure 2, ¶37) disposed to face each other with the dielectric layers interposed therebetween (Figure 2), the body having first and second surfaces (12a, 12b – Figure 2, ¶37) disposed to oppose each other (Figure 2), third 5and fourth surfaces (12e, 12f – Figure 2, ¶37) connected to the first and second surfaces and disposed to oppose each other (Figure 2), and fifth and sixth surfaces (12c, 12d – Figure 3, ¶37) connected to the first to fourth surfaces and disposed to oppose each other (Figure 2, Figure 3); and 
an external electrode (22a – Figure 2, ¶50) including a connection portion (portion of 22a on surface 12e – Figure 2) 10disposed on at least one selected from the group of the third (12e – Figure 2) and fourth surfaces and a band portion (portion of 22a on 12a and 12b surfaces – Figure 2) extending from the connection portion to portions of the first and second surfaces (12a, 12b – Figure 2), 
wherein the external electrode includes an electrode layer (24a – Figure 2, ¶55) connected to the internal electrode (16 – Figure 2), a conductive resin 15layer (24b – Figure 2, ¶55, ¶67) disposed on the electrode layer, a nickel (Ni) plating layer (26a – Figure 2, ¶72, ¶74) disposed on the conductive resin layer (25a – Figure 2), and a tin (Sn) plating layer disposed on the Ni plating layer (¶74), and 
200 < t1/t2 < 0.7 or 1.0 < t1/t2 < 7.0, where t1 is a thickness of the Ni plating layer in direct contact with the body in the band portion and t2 is a thickness of the Sn plating layer in direct contact with the body in the band portion, and t1 is within a range from 0.5 micrometer to 7 micrometers (¶112-113).
Yamada does not disclose that t1 is an extent of the Ni plating layer in direct contact with the body in the band portion and t2 is an extent of the Sn plating layer in direct contact with the body in the band portion.
Sawada discloses a bi-layer plating film of Nickel and Tin having a uniform thickness (¶20).
The combination of Yamada and Sawada discloses t1 is an extent of the Ni plating layer in direct contact with the body in the band portion and t2 is an extent of the Sn plating layer in direct contact with the body in the band portion.
It would have been obvious to person having ordinary skill in the art to incorporate the uniform thickness of a plating layer to improve the mounting process of the electronic component in addition to improving moisture reliability. 
Yamada does not disclose wherein each of the internal electrodes has a thickness less than 1 micrometer, each of the dielectric layers has a thickness less than 2.8 micrometers.
Mizuno discloses each of the internal electrodes (18 – Figure 2, ¶41) has a thickness less than 1 micrometer (¶125), and each of the dielectric layers (17 – Figure 2, ¶83) has a thickness less than 2.8 micrometers (¶123).	It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the internal electrode and dielectric layer thicknesses to achieve a device of desired capacitance. 
Yamada does not disclose td > 2*te, where te Page 23is the thickness of each of the internal electrodes and td is the thickness of each of the dielectric layers. However, it is well-known in the art that altering the thickness of the dielectric layer is proportional to the capacitance of the device. It would have been an obvious matter of design choice to alter the thickness of the dielectric layers to achieve a device of desired capacitance, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 2, Yamada in view of Sawada and in further view of Mizuno discloses the ceramic electronic component of claim 1, as explained above. Yamada further discloses wherein 5t2 is within a range from 0.5 micrometer to 12 micrometers (¶112-113).
In re claim 3, Yamada in view of Sawada and in further view of Mizuno discloses the ceramic electronic component of claim 1, as explained above. Yamada further discloses wherein the electrode layer (24a – Figure 2) includes a glass and at least one conductive metal selected from the group consisting of copper (Cu), silver (Ag), nickel (Ni), and alloys thereof (¶57-58).
In re claim 4, Yamada in view of Sawada and in further view of Mizuno discloses the ceramic electronic component of claim 1, as explained above. Yamada further discloses wherein the conductive resin layer (24a – Figure 2) includes a base resin and at least 20one conductive metal selected from the group consisting of copper (Cu), silver (Ag), nickel (Ni), and alloys thereof (¶69-70).


Claims 7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (US Publication 2018/0151296) in view of Mizuno et al. (US Publication 2016/0284471).
In re claim 7, Yamada discloses the ceramic electronic component of claim 5, as explained above. Yamada does not explicitly disclose wherein each of the internal electrodes has a thickness less than 1 micrometer, and each of the dielectric layers has a thickness less than 2.8 micrometers.
Mizuno discloses each of the internal electrodes (18 – Figure 2, ¶41) has a thickness less than 1 micrometer (¶125), and each of the dielectric layers (17 – Figure 2, ¶83) has a thickness less than 2.8 micrometers (¶123).	It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the internal electrode and dielectric layer thicknesses to achieve a device of desired capacitance. 
In re claim 13, Yamada discloses the ceramic electronic component of claim 11, as explained above. Yamada does not explicitly disclose wherein each of the internal electrodes has a thickness less than 1 micrometer, and each of the dielectric layers has a thickness less than 2.8 micrometers.
Mizuno discloses each of the internal electrodes (18 – Figure 2, ¶41) has a thickness less than 1 micrometer (¶125), and each of the dielectric layers (17 – Figure 2, ¶83) has a thickness less than 2.8 micrometers (¶123).	It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the internal electrode and dielectric layer thicknesses to achieve a device of desired capacitance. 


Claims 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (US Publication 2018/0151296).
In re claim 8, Yamada discloses the ceramic electronic component of claim 5, as explained above. Yamada does not explicitly disclose wherein td> 2*te, where te is a thickness of each of the internal electrodes and td is a thickness of each of the dielectric layers. However, it is well-known in the art that altering the thickness of the dielectric layer is proportional to the capacitance of the device. It would have been an obvious matter of design choice to alter the thickness of the dielectric layers to achieve a device of desired capacitance, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 14, Yamada discloses the ceramic electronic component of claim 5, as explained above. Yamada does not explicitly disclose wherein td> 2*te, where te is a thickness of each of the internal electrodes and td is a thickness of each of the dielectric layers. However, it is well-known in the art that altering the thickness of the dielectric layer is proportional to the capacitance of the device. It would have been an obvious matter of design choice to alter the thickness of the dielectric layers to achieve a device of desired capacitance, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
You et al. (US Publication 2017/0127521)		[¶104]
Kim et al. (US Publication 2011/0266040)		[¶74]
Koga et al. (US Publication 2010/0091429)	[¶69], Figure 4

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN RAMASWAMY whose telephone number is (571)270-1962. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUN RAMASWAMY/            Primary Examiner, Art Unit 2848